--------------------------------------------------------------------------------

EXHIBIT 10.02
 
CAPSTEAD MORTGAGE CORPORATION
AMENDED AND RESTATED
2004 FLEXIBLE LONG-TERM INCENTIVE PLAN


MAY 3, 2007
 
SECTION 1.
PURPOSES

 
The purposes of the Amended and Restated 2004 Flexible Long-Term Incentive Plan
(the “Plan”) dated as of May 3, 2007, are to promote the interests of the
Company and its stockholders by enabling the Company to attract, motivate,
reward and retain key officers, employees and directors and to encourage the
holding of proprietary interests in the Company by persons who occupy key
positions in the Company or its Affiliates by enabling the Company to offer such
key officers, employees and directors performance-based stock incentives and
other equity interests in the Company and other incentive awards that recognize
the creation of value for the stockholders of the Company and promote the
Company’s long-term growth and success.  To achieve this purpose, eligible
persons may receive stock options, Stock Appreciation Rights, Restricted Stock,
Performance Awards, performance stock, Dividend Equivalent Rights and any other
awards, or any combination thereof.
 
SECTION 2.
DEFINITIONS

 
As used in this Plan, the following terms shall have the meanings set forth
below unless the context otherwise requires:
 
2.1                “Affiliate” shall mean (i) any “parent corporation” of the
Company (as defined in Section 424(e) of the Code), (ii) any “subsidiary
corporation” of any such parent corporation (as defined in Section 424(f) of the
Code) of the Company and (iii) any trades or businesses, whether or not
incorporated, which are members of a controlled group or are under common
control (as defined in Sections 414(b) or (c) of the Code) with the Company,
substituting (for the purpose of determining whether stock options or Stock
Appreciation Rights that may be subject to Section 409A of the Code are derived
in respect of “stock of the service recipient” within the meaning of that term
under regulatory guidance issued by the appropriate governmental authority under
Section 409A of the Code) “50 percent” in place of “80 percent” in determining a
controlled group under Section 414(b) of the Code and in determining trades or
businesses that are under common control for purposes of Section 414(c) of the
Code.
 
2.2                “Award” shall mean a stock option, Stock Appreciation Right,
Restricted Stock, Performance Award, performance stock, Dividend Equivalent
Right or any other award under the Plan.
 
2.3                “Board” shall mean the Board of Directors of the Company, as
the same may be constituted from time to time.
 
2.4                “Change in Control” shall be deemed to have occurred upon any
of the following events after the Effective Date of this Plan:
1

--------------------------------------------------------------------------------


(i)               any “person,” as such term is used in Sections 13(d) and 14(d)
of the Exchange Act (other than the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities;
 
(ii)             during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election by the Board or the
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved;
 
(iii)            the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than eighty percent (80%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a reorganization or recapitalization of
the Company, or a similar transaction (collectively, a “Reorganization”), in
which no “person” acquires more than twenty percent (20%) of the combined voting
power of the Company’s then outstanding securities shall not constitute a Change
in Control of the Company; or
 
(iv)            the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
 
2.5                “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.
 
2.6                “Committee” shall mean the compensation committee of the
Board, which shall consist solely of not less than two (2) members of the Board
who are appointed by, and serve at the pleasure of, the Board and who are (i)
“non-employee directors” within the meaning of Rule 16b-3 of the General Rules
and Regulations of the Exchange Act; (ii) “outside directors,” as required under
Section 162(m) of the Code and the Treasury Regulations promulgated thereunder;
and (iii) “independent directors” as defined in Rule 303A.02 of the New York
Stock Exchange Listed Company Manual.  The Plan shall be administered and
interpreted by the Committee.  The Board may amend the Plan to modify the
definition of Committee within the limits of Rule 16b-3 to assure that the Plan
is administered by “non-employee” directors.
2

--------------------------------------------------------------------------------


2.7                “Common Stock” shall mean the Common Stock, par value $.01
per share, of the Company.
 
2.8               “Company” shall mean Capstead Mortgage Corporation, a Maryland
corporation.
 
2.9               “Covered Employees” shall mean the Chief Executive Officer of
the Company and the four highest paid officers of the Company other than the
Chief Executive Officer as described in Section 162(m)(3) of the Code.
 
2.10            “Disability” shall mean permanent and total inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months, as determined in the sole
and absolute discretion of the Committee.
 
2.11            “Dividend Equivalent Right” shall mean the right of the holder
thereof to receive credits based on the cash or stock dividends or other
distributions that would have been paid on the Shares specified in the Award if
the Shares were held by the holder to whom the Award is made, or such other
amounts as may be determined by the Committee.
 
2.12            “Effective Date” shall mean the effective date of the Plan,
which shall be April 22, 2004, the date the Plan was initially approved by
stockholders.
 
2.13            “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended from time to time.
 
2.14            “Fair Market Value” shall mean with respect to the Shares, as of
any date, (i) the last reported sales price regular way on the New York Stock
Exchange or, if not reported for the New York Stock Exchange, on the Composite
Tape, or, in case no such sale takes place on such day, the average of the
reported closing bid and asked quotations on the New York Stock Exchange; (ii)
if the Shares are not listed on the New York Stock Exchange or no such
quotations are available, the closing price of the Shares as reported by the
National Market System, or similar organization, or, if no such quotations are
available, the average of the high bid and low asked quotations in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated, or similar organization; or (iii) in the event that there shall be
no public market for the Shares, the fair market value of the Shares as
determined (which determination shall be conclusive) in good faith by the
Committee, based upon the value of the Company as a going concern, as if such
Shares were publicly owned stock, but without any discount with respect to
minority ownership.
 
2.15            “Incentive Stock Option” shall mean any stock option awarded
under this Plan intended to be and designated as an “Incentive Stock Option”
under Section 422 of the Code or any successor provision.
 
2.16            “Modified Total Return” shall mean the change in modified common
book value per share from the beginning of the year, together with common
dividends per share, divided by the beginning modified common book value per
share, expressed as a percentage, as may be further defined by the Committee.
3

--------------------------------------------------------------------------------


2.17             “Non-Tandem Stock Appreciation Right” shall mean any Stock
Appreciation Right granted alone and not in connection with an Award which is a
stock option.
 
2.18            “Non-Qualified Stock Option” shall mean any stock option awarded
under this Plan that is not an Incentive Stock Option.
 
2.19             “Optionee” shall mean any person who has been granted a stock
option under this Plan and who has executed a written stock option agreement
with the Company reflecting the terms of such grant.
 
2.20             “Performance Award” shall mean any Award, issued pursuant to
Section 9 hereunder, of Shares, units or rights based upon, payable in, or
otherwise related to, Shares (including Restricted Stock), or cash of an
equivalent value, as the Committee may determine, at the end of a specified
performance period established by the Committee.
 
2.21             “Plan” shall mean this Amended and Restated 2004 Flexible
Long-Term Incentive Plan of the Company.
 
2.22            “Reload Option” shall mean a stock option as defined in
subsection 6.6(b) herein.
 
2.23            “Restricted Stock” shall mean any Award of Shares under this
Plan that are subject to restrictions or risk of forfeiture.
 
2.24             “Retirement” shall mean, with respect to an employee of the
Company, termination of employment, other than discharge for cause, after age 65
or on or before age 65, with the consent of the Committee.  With respect to a
director of the Company, “Retirement” shall mean the earlier of (a) the removal
of such director from the Board for other than cause, and (b) the expiration of
such director’s term on the Board.
 
2.25             “Shares” shall mean shares of the Company’s Common Stock and
any shares of capital stock or other securities of the Company hereafter issued
or issuable upon, in respect of or in substitution or exchange for such Shares.
 
2.26            “Stock Appreciation Right” shall mean the right of the holder
thereof to receive an amount in cash or Shares equal to the excess of the Fair
Market Value of a Share on the date of exercise over the Fair Market Value of a
Share on the date of the grant.
 
2.27             “Tandem Stock Appreciation Right” shall mean a Stock
Appreciation Right granted in connection with an Award that is a stock option.
 
SECTION 3.
ADMINISTRATION OF THE PLAN

 
3.1    Committee.  The Plan shall be administered by the Committee.
 
3.2    Awards.  Subject to the provisions of the Plan and directions from the
Board, the Committee is authorized to:
 
(a) determine the persons to whom Awards are to be granted;
4

--------------------------------------------------------------------------------


(b) determine the types and combinations of Awards to be granted, the number of
Shares to be covered by the Award, the pricing of the Award, the time or times
when the Award shall be granted and may be exercised, the terms, performance
criteria or other conditions, vesting periods or any restrictions for an Award,
any restrictions on Shares acquired pursuant to the exercise of an Award and any
other terms and conditions of an Award;
 
(c) conclusively interpret the Plan provisions;
 
(d) prescribe, amend and rescind rules and regulations relating to the Plan or
make individual decisions as questions arise, or both;
 
(e) rely upon employees of the Company for such clerical and record-keeping
duties as may be necessary in connection with the administration of the Plan;
and
 
(f) make all other determinations and take all other actions necessary or
advisable for the administration of the Plan.
 
3.3    Procedures.  A majority of the Committee members shall constitute a
quorum.  All determinations of the Committee shall be made by a majority of its
members.  All questions of interpretation and application of the Plan or
pertaining to any question of fact or Award granted hereunder shall be decided
by the Committee, whose decision shall be final, conclusive and binding upon the
Company and each other affected party.
 
SECTION 4.
SHARES SUBJECT TO PLAN

 
4.1    Limitations.  The maximum number of Shares that may be issued with
respect to Awards under the Plan commencing on May 3, 2007, the date the
stockholders approved the amendments to the Plan set forth herein, shall not
exceed 2,080,207 Shares (unless such maximum shall be increased or decreased by
reasons of changes in capitalization of the Company as hereinafter provided),
which amount was determined as follows:
 
Initial Shares approved April 22, 2004
   
1,000,000
 
Shares granted pursuant to Plan
   
(819,793
)
Additional shares approved
   
1,900,000
 
Total shares available under Plan
   
2,080,207
 



Notwithstanding the above, however, in the event that at any time after the
Effective Date the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a merger, consolidation, recapitalization,
reclassification, stock split, stock dividend, combination of shares or the
like, the aggregate number and class of securities available under the Plan
shall be ratably adjusted by the Committee as described in Section 14.  The
Committee’s determinations shall be final and binding upon the Company and all
other interested persons. The Shares issued pursuant to the Plan may be
authorized but unissued Shares, or may be issued Shares that have been
reacquired by the Company.
5

--------------------------------------------------------------------------------


4.2    Changes.  To the extent that any Award under the Plan, or any stock
option or performance award granted under any prior incentive plan of the
Company, shall be forfeited, shall expire or shall be canceled, in whole or in
part, then the number of Shares covered by the Award so forfeited, expired or
canceled may again be awarded pursuant to the provisions of this Plan.  In the
event that (i) Shares are delivered to the Company in full or partial payment of
the exercise price for the exercise of a stock option granted under the Plan of
the Company, or (ii) the number of Shares issued under any Award is reduced for
any reason, the Shares available for future Awards under the Plan shall be
reduced only by the net number of Shares issued.  Awards that may be satisfied
either by the issuance of Shares or by cash or other consideration shall be
counted against the maximum number of Shares that may be issued under the Plan,
even though the Award is ultimately satisfied by the payment of consideration
other than Shares, as, for example, a stock option granted in tandem with a
Stock Appreciation Right that is settled by a cash payment of the stock
appreciation.  However, Awards will not reduce the number of Shares that may be
issued pursuant to the Plan if the settlement of the Award will not require the
issuance of Shares, as, for example, a Stock Appreciation Right that can be
satisfied only by the payment of cash.
 
SECTION 5.
ELIGIBILITY

 
Except with respect to Awards that are to be qualified under Section 422,
Section 423 or other relevant Section of the Code (“Qualified Awards”),
eligibility for participation under the Plan shall be open to all officers,
employees and directors of the Company and its Affiliates.  With respect to
Qualified Awards, eligibility for participation in the Plan shall be confined to
employees of the Company and its subsidiaries, as such term is defined under
Section 424 of the Code.
 
SECTION 6.
STOCK OPTIONS

 
6.1    Grants.  The Committee may grant stock options alone or in addition to
other Awards granted under this Plan to any eligible officer, employee or
director.  Each person so selected shall be offered an option to purchase the
number of Shares determined by the Committee. The Committee shall specify
whether such option is an Incentive Stock Option or Non-Qualified Stock Option
and any other terms or conditions relating to such Award.  To the extent that
any stock option does not qualify as an Incentive Stock Option (whether because
of its provisions or the time or manner of its exercise or otherwise), such
stock option, or the portion thereof, which does not qualify, shall constitute a
separate Non-Qualified Stock Option.  Options shall be in such form as the
Committee may from time to time approve, shall be subject to the following terms
and conditions and may contain such additional terms and conditions, not
inconsistent with the Plan as the Committee may deem desirable.  At any time and
from time to time, the Optionee and the Company may agree to modify an option
agreement in order that an Incentive Stock Option may be converted to a
Non-Qualified Stock Option.
 
The Committee may require than an Optionee meet certain conditions before the
option or a portion thereof may vest or be exercised, as, for example, that the
Optionee remain in the employ of the Company or one of its Affiliates for a
stated period or periods of time before the option, or stated portions thereof,
may vest or be exercised; provided, however, that nothing in the Plan or in any
option agreement shall confer upon any Optionee any right to remain in the
employ of the Company or one of its Affiliates, and nothing herein shall be
construed in any manner to interfere in any way with the right of the Company or
its Affiliates to terminate such Optionee’s employment at any time.
6

--------------------------------------------------------------------------------


6.2    Option Price.  The option exercise price of the Shares covered by each
stock option shall be determined by the Committee; provided, however, that the
option exercise price of an Incentive Stock Option shall not be less than one
hundred percent (100%) of the Fair Market Value of Shares on the date of the
grant of such Incentive Stock Option; provided, further, that effective as of
January 1, 2005, the option exercise price of any stock option shall not be less
than one hundred percent (100%) of the Fair Market Value of Shares on the
effective date of the grant.
 
6.3    Incentive Stock Options Limitations.
 
(a) In no event shall any person be granted Incentive Stock Options so that the
Shares covered by any Incentive Stock Options that may be exercised for the
first time by such person in any calendar year have an aggregate Fair Market
Value in excess of $100,000.  For this purpose, the Fair Market Value of the
Shares shall be determined as of the dates on which the Incentive Stock Options
are granted.  It is intended that the limitation on Incentive Stock Options
provided in this paragraph be the maximum limitation on options that may be
considered Incentive Stock Options under the Code.
 
(b) Notwithstanding anything herein to the contrary, in no event shall any
employee owning more than ten percent (10%) of the total combined voting power
of the Company or any Affiliate corporation be granted an Incentive Stock Option
hereunder unless: the option exercise price shall be at least one hundred ten
percent (110%) of the Fair Market Value of the Shares at the time that the
option is granted and the term of the option shall not exceed five (5) years.
 
6.4    Option Term.  The term of a stock option shall be for such period of
months or years from the date of its grant as may be determined by the
Committee; provided, however, that no stock option shall be exercisable later
than ten (10) years from the date of its grant.  Each option shall be subject to
earlier termination as hereinafter provided (unless the Committee has provided
otherwise):
 
(a) If the Optionee ceases to be an officer, employee or director of the Company
or any Affiliate by reason of the Optionee’s discharge for cause, all rights of
the Optionee to exercise an option shall terminate, lapse and be forfeited
immediately at the time of the Optionee’s discharge for cause.
 
(b) If the Optionee ceases to be an officer, employee or director of the Company
or any Affiliate by reason of death, the personal representatives, heirs,
legatees or distributees of the Optionee, as appropriate, shall have the right
up to the earlier of (i) six (6) months from the Optionee’s death or (ii) the
remaining term of the option to exercise any such option.
7

--------------------------------------------------------------------------------


(c) If the Optionee ceases to be an officer, employee or director of the Company
or any Affiliate by reason of the Optionee’s resignation, Retirement, Disability
or for any reason other than the Optionee’s death or discharge for cause, all
rights of the Optionee to exercise an option shall terminate, lapse, and be
forfeited upon the earlier of (i) six (6) months after the date of the
Optionee’s termination of employment by reason of such Optionee’s resignation,
Retirement, Disability or such other reason or (ii) the remaining term of the
option, except that in case the Optionee shall die within six (6) months after
the date of termination of employment by reason of such Optionee’s resignation,
Retirement, Disability or such other reason, the personal representatives,
heirs, legatees or distributees of the Optionee, as appropriate, shall have the
right up to an additional three (3) months from the date of the Optionee’s death
to exercise any such option.
 
(d) Despite the provisions of paragraphs (b), and (c) of this subsection, no
Incentive Stock Option shall be exercisable after the expiration of the earlier
of: (i) the ten (10) year period beginning on the date of its grant, (ii) the
three (3) month period beginning on the date of the Optionee’s termination of
employment for any reason other than death or Disability, or (iii) the one (1)
year period beginning on the date of the Optionee’s termination of employment by
reason of death or Disability.
 
6.5    Vesting of Stock Options.
 
(a) Each stock option granted hereunder may only be exercised to the extent that
the Optionee is vested in such option.  Each stock option shall vest separately
in accordance with the option vesting schedule, if any, determined by the
Committee in its sole discretion, which will be incorporated in the stock option
agreement entered into between the Company and each Optionee.  The option
vesting schedule will be accelerated in the event the provisions of paragraphs
(b), (c), (d) or (e) of this subsection apply; or if, in the sole discretion of
the Committee, the Committee determines that acceleration of the option vesting
schedule would be desirable for the Company.
 
(b) If an Optionee ceases to be an officer, employee or director of the Company
or any Affiliate by reason of death, the personal representatives, heirs,
legatees or distributees of the Optionee, as appropriate, shall become fully
vested in each stock option granted to the Optionee, effective on the date of
the Optionee’s death and shall have the immediate right to exercise any such
option to the extent not previously exercised.
 
(c) In the event of the dissolution or liquidation of the Company, each stock
option granted under the Plan shall terminate as of a date to be fixed by the
Board; provided, however, that not less than thirty (30) days’ written notice of
the date so fixed shall be given to each Optionee and each such Optionee shall
be fully vested in and shall have the right during such period to exercise the
option, even though such option would not otherwise be exercisable under the
option vesting schedule.  At the end of such period, any unexercised option
shall terminate and be of no further effect.
 
(d) In the event of a Reorganization:
8

--------------------------------------------------------------------------------


(1) If there is no plan or agreement respecting the Reorganization, or if such
plan or agreement does not specifically provide for the change, conversion or
exchange of the Shares under outstanding and unexercised stock options for other
securities then the provisions of the above paragraph (c) of this subsection
shall apply as if the Company had dissolved or been liquidated on the effective
date of the Reorganization; or
 
(2) If there is a plan or agreement respecting the Reorganization, and if such
plan or agreement specifically provides for the change, conversion or exchange
of the Shares under outstanding and unexercised stock options for securities of
another corporation, then the Board shall adjust the Shares under such
outstanding and unexercised stock options (and shall adjust the Shares remaining
under the Plan which are then available to be awarded under the Plan, if such
plan or agreement makes no specific provision therefore) in a manner not
inconsistent with the provisions of such plan or agreement for the adjustment,
change, conversion or exchange of such Shares and such options.
 
(e) In the event of a Change in Control of the Company, all stock options and
any associated rights shall become fully vested and immediately exercisable and
the vesting of all performance-based stock options shall be determined as if the
performance period or cycle applicable to such stock options had ended
immediately upon such Change in Control.
 
6.6    Exercise of Stock Options.
 
(a) Stock options may be exercised as to Shares only in amounts and at intervals
of time specified in the written option agreement between the Company and the
Optionee.  Each exercise of a stock option, or any part thereof, shall be
evidenced by a notice in writing to the Company.  The purchase price of the
Shares as to which an option shall be exercised shall be paid in full at the
time of exercise, and may be paid to the Company either:
 
(1) in cash (including check, bank draft or money order);
 
(2) by the delivery of Shares having a Fair Market Value equal to the aggregate
option price; provided, however, that such Shares shall have been owned on a
fully vested basis by the Optionee for more than six months prior to exercise;
 
(3) by a combination of cash and Shares as described above;
 
(4) by arrangement with a broker acceptable to the Committee in which payment of
the exercise price is made pursuant to an irrevocable direction from the
Optionee to the broker to deliver to the Company proceeds from the sale of the
option Shares in an amount equal to the exercise price of the Shares; or
 
(5) at the Committee’s discretion, by authorizing the Company to retain the
number of shares from the exercise of the Options, the Fair Market Value of
which (as of the date of delivery of such notice) is equal to the portion of the
exercise price and/or withholding with respect to which the Optionee intends to
make payment.
9

--------------------------------------------------------------------------------


(b) If an Optionee delivers Shares (including Shares of Restricted Stock)
already owned by the Optionee in full or partial payment of the exercise price
for any stock option granted under the Plan or any prior incentive plan of the
Company, or if the Optionee elects (with Committee consent) to have the Company
retain that number of Shares out of the Shares being acquired through the
exercise of the option having a Fair Market Value equal to the exercise price of
the stock option being exercised, the Committee may authorize the automatic
grant of a new option (a “Reload Option”) for that number of Shares as shall
equal the number of already owned Shares surrendered (including Shares of
Restricted Stock) or newly acquired Shares being retained in payment of the
option exercise price of the underlying stock option being exercised.  The grant
of a Reload Option will become effective upon the exercise of the underlying
stock option.  The option exercise price of the Reload Option shall be the Fair
Market Value of a Share on the effective date of the grant of the Reload
Option.  Each Reload Option shall be exercisable no earlier than six (6) months
from the date of its grant and no later than the time when the underlying stock
option being exercised could be last exercised.  The Committee may also specify
additional terms, conditions and restrictions for the Reload Option and the
Shares to be acquired upon the exercise thereof.
 
(c) The amount, as determined by the Committee, of any federal, state or local
tax required to be withheld by the Company due to the exercise of a stock option
shall be satisfied either (a) by payment by the Optionee to the Company of the
amount of such withholding obligation in cash (the “Cash Method”), (b) through
either the retention by the Company of a number of Shares out of the Shares
being acquired through the exercise of the option or the delivery of already
owned Shares having a Fair Market Value equal to the amount of the withholding
obligation (the “Share Retention Method”), or (c) by a combination of the Cash
Method and the Share Retention Method.  If the Share Retention Method is used in
full or partial satisfaction for any tax liability resulting from the exercise
of a stock option, the Committee may authorize the grant of a Reload Option for
that number of Shares as shall equal the number of Shares used to satisfy the
tax liabilities of the stock option being exercised on the price and terms set
forth in subsection (b) above.  The cash payment or the amount equal to the Fair
Market Value of the Shares so withheld, as the case may be, shall be remitted by
the Company to the appropriate taxing authorities.  The Committee shall
determine whether and to what extent, as well as the manner in which an Optionee
may satisfy a withholding obligation by either the Cash Method or the Share
Retention Method.
 
(d) An Optionee shall not have any of the rights of a stockholder of the Company
with respect to the Shares covered by a stock option except to the extent that
one or more certificates of such Shares shall have been delivered to the
Optionee, or the Optionee has been determined to be a stockholder of record by
the Company’s Transfer Agent, upon due exercise of the option.
 
6.7    Date of a Stock Option Grant.  The granting of a stock option shall take
place only when the Committee approves the granting of such option.  Neither any
action taken by the Board nor anything contained in the Plan or in any
resolution adopted or to be adopted by the Board or the stockholders of the
Company shall constitute the granting of a stock option under the Plan.
10

--------------------------------------------------------------------------------


6.8    No Option Repricing Without Stockholder Approval.  With stockholder
approval only, the Committee, in its absolute discretion, may grant to holders
of outstanding Non-Qualified Stock Options, in exchange for the surrender and
cancellation of such Non-Qualified Stock Options, new Non-Qualified Stock
Options having exercise prices lower (or higher with any required consent) than
the exercise price provided in the Non-Qualified Stock Options so surrendered
and canceled and containing such other terms and conditions as the Committee may
deemed appropriate.
 
SECTION 7.
STOCK APPRECIATION RIGHTS

 
7.1    Grants.  The Committee may grant to any eligible officer, employee or
director either Non-Tandem Stock Appreciation Rights or Tandem Stock
Appreciation Rights.  Stock Appreciation Rights shall be subject to such terms
and conditions as the Committee shall impose. The grant of the Stock
Appreciation Right may provide that the holder may be paid for the value of the
Stock Appreciation Right either in cash or in Shares, or a combination thereof,
at the discretion of the Committee.  In the event of the exercise of a Stock
Appreciation Right payable in Shares, the holder of the Stock Appreciation Right
shall receive that number of whole Shares of stock of the Company having an
aggregate Fair Market Value on the date of exercise equal to the value obtained
by multiplying (i) either (a) in the case of a Tandem Stock Appreciation Right,
the difference between the Fair Market Value of a Share on the date of exercise
over the per share exercise price of the related option, or (b) in the case of a
Non-Tandem Stock Appreciation Right, the difference between the Fair Market
Value of a Share on the date of exercise over the Fair Market Value on the date
of the grant by (ii) the number of Shares as to which the Stock Appreciation
Right is exercised.  However, notwithstanding the foregoing, the Committee, in
its sole discretion, may place a ceiling on the amount payable upon exercise of
a Stock Appreciation Right, but any such limitation shall be specified at the
time that the Stock Appreciation Right is granted.  With respect to all grants
of Stock Appreciation Rights after December 31, 2004, the grant price shall not
be less than the Fair Market Value of a Share on the effective date of the
grant.
 
7.2    Exercise and Transfer.  A Tandem Stock Appreciation Right may only be
granted at the time of the grant of the related stock option.  A Tandem Stock
Appreciation Right granted in connection with an Incentive Stock Option (i)
generally may be exercised at, and only at, the times and to the extent the
related stock option is exercisable, (ii) expires upon the termination of the
related stock option, (iii) may not exceed 100% of the difference between the
exercise price of the related stock option and the market price of the Shares
subject to the related stock option at the time the Tandem Stock Appreciation
Right is exercised and (iv) may be exercised at, and only at, such times as the
market price of the Shares subject to the related stock option exceeds the
exercise price of the related stock option.  The Tandem Stock Appreciation Right
may be transferred at, and only at, the times and to the extent the related
stock option is transferable.  If a Tandem Stock Appreciation Right is granted,
there shall be surrendered and canceled from the option at the time of exercise
of the Tandem Stock Appreciation Right, in lieu of exercise under the option,
that number of Shares as shall equal the number of Shares as to which the Tandem
Stock Appreciation Right shall have been exercised.
11

--------------------------------------------------------------------------------


7.3    Certain Limitations on Non-Tandem Stock Appreciation Rights.  A
Non-Tandem Stock Appreciation Right will be exercisable as provided by the
Committee and will have such other terms and conditions as the Committee may
determine.  A Non-Tandem Stock Appreciation Right is subject to acceleration of
vesting or immediate termination in certain circumstances in the same manner as
stock options pursuant to subsections 6.4 and 6.5 of this Plan.
 
SECTION 8.
RESTRICTED STOCK

 
8.1    Grants.  The Committee may grant Awards of Restricted Stock for no cash
consideration, for such minimum consideration as may be required by applicable
law, or for such other consideration as may be specified by the grant.  The
terms and conditions of the Restricted Stock shall be specified by the grant
agreement.  The Committee, in its sole discretion, shall determine what rights,
if any, the person to whom an Award of Restricted Stock is made shall have in
the Restricted Stock during the restriction period and the restrictions
applicable to the particular Award, including, without limitation, whether the
holder of the Restricted Stock shall have the right to vote the Shares and
receive dividends and other distributions applicable to the Shares, the vesting
schedule (which may be based on service, performance or other factors) and
rights to acceleration of vesting (including, without limitation, whether
non-vested Shares are forfeited or vested upon termination of employment).  The
Committee shall also determine when the restrictions shall lapse or expire and
the conditions, if any, under which the Restricted Stock will be forfeited;
provided, however, that notwithstanding the foregoing, upon a Change in Control,
all restrictions applicable to Restricted Stock shall lapse and expire and
Shares of Restricted Stock with vesting provisions shall become fully vested
(except for Restricted Stock that is part of a Performance Award, which shall
vest as determined pursuant to Section 9.2(h) of the Plan).  Each Award of
Restricted Stock may have different restrictions and conditions.  The Committee,
in its discretion, may prospectively change the restriction period and the
restrictions applicable to any particular Award of Restricted Stock.  Unless
otherwise set forth in the Plan, Restricted Stock may not be disposed of by the
recipient until the restrictions specified in the Award expire.
 
8.2     Awards and Certificates.  Any Restricted Stock issued hereunder may be
evidenced in such manner as the Committee, in its sole discretion, shall deem
appropriate including, without limitation, book-entry registration or issuance
of a stock certificate or certificates.  In the event any stock certificate is
issued in respect of Shares of Restricted Stock awarded hereunder, such
certificate shall bear an appropriate legend with respect to the restrictions
applicable to such Award.  The Company may retain, at its option, the physical
custody of any stock certificate representing any awards of Restricted Stock
during the restriction period or require that the Restricted Stock be placed in
escrow or trust, along with a stock power endorsed in blank, until all
restrictions are removed or expire.
12

--------------------------------------------------------------------------------

SECTION 9.
PERFORMANCE AWARDS

 
9.1    Grants.  A Performance Award may consist of either or both, as the
Committee may determine, of (i) “Performance Shares” or the right to receive
Shares, Restricted Stock or cash of an equivalent value, or any combination
thereof as the Committee may determine, or (ii) “Performance Units,” or the
right to receive a fixed dollar amount payable in cash, Common Stock, Restricted
Stock or any combination thereof, as the Committee may determine.  The value of
any cash-denominated Performance Award issued to any one Covered Employee in any
one year shall not exceed $2,500,000.  No Covered Employee may be granted
stock-denominated Performance Awards in any one year with respect to more than
250,000 Shares.
 
9.2    Performance Goals.  The grant and/or settlement of a Performance Award
shall be contingent upon terms set forth in this Section 9.2.
 
(a) Status of Performance Awards under Section 162(m) of the Code.  It is the
intent of the Company that Performance Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) of the Code and regulations thereunder (including Treasury
Regulations sec. 1.162-27 and successor regulations thereto) shall, if so
designated by the Committee, constitute “performance-based compensation” within
the meaning of Section 162(m) of the Code and regulations thereunder. 
Accordingly, the terms of this Section 9.2 shall be interpreted in a manner
consistent with Section 162(m) of the Code and regulations thereunder.  The
foregoing notwithstanding, because the Committee cannot determine with certainty
whether a given participant will be a Covered Employee with respect to a fiscal
year that has not yet been completed, the term Covered Employee as used herein
shall mean only a person designated by the Committee, at the time of grant of a
Performance Award, who is likely to be a Covered Employee with respect to that
fiscal year.  If any provision of the Plan as in effect on the date of adoption
or any agreements relating to Performance Awards that are designated as intended
to comply with Section 162(m) of the Code does not comply or is inconsistent
with the requirements of Section 162(m) of the Code or regulations thereunder,
such provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
 
(b) General.  The performance goals for Performance Awards shall consist of one
or more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee.  In the case of
any Award granted to a Covered Employee which is intended to meet the definition
of performance-based pursuant to Section 162(m) of the Code, the performance
goals shall be designed to be objective and shall otherwise meet the
requirements of Section 162(m) of the Code and regulations thereunder (including
Treasury Regulations sec. 1.162-27 and successor regulations thereto), including
the requirement that the level or levels of performance targeted by the
Committee are such that the achievement of performance goals is “substantially
uncertain” at the time of grant.  The Committee may determine that such
Performance Awards shall be granted and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to the grant and/or settlement of such Performance Awards. 
Performance goals may differ among Performance Awards granted to any one
participant or for Performance Awards granted to different participants.
13

--------------------------------------------------------------------------------


(c) Business Criteria.  One or more of the following business criteria for the
Company, an a consolidated basis, and/or for specified subsidiaries, divisions
or business or geographical units of the Company (except with respect to the
total stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for Performance Awards granted to a
participant:  (A) earnings per share; (B) increase in revenues; (C) increase in
cash flow; (D) increase in cash flow return; (E) return on net assets; (F)
Modified Total Return (G) return on assets; (H) return on investment; (I) return
on capital; (J) return on equity; (K) economic value added; (L) gross margin;
(M) net income; (N) pretax earnings; (O) pretax earnings before interest,
depreciation and amortization; (P) pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
(Q) operating income; (R) total stockholder return; (S) debt reduction; and (T)
any of the above goals determined on the absolute or relative basis or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to a market index or a group of
comparable companies.
 
(d) Performance Period; Timing for Establishing Performance Goals.  Achievement
of performance goals in respect of Performance Awards shall be measured over a
performance period of not less than one year and not more than three years, as
specified by the Committee.  Performance goals in the case of any Award granted
to a participant shall be established not later than 90 days after the beginning
of any performance period applicable to such Performance Awards, or at such
other date as may be required or permitted for “performance-based compensation”
under Section 162(m) of the Code.
 
(e) Settlement of Performance Awards; Other Terms.  After the end of each
performance period, the Committee shall determine the amount, if any, of
Performance Awards payable to each participant based upon achievement of
business criteria over a performance period.  Except as may otherwise be
required under Section 409A of the Code, payment described in the immediately
preceding sentence shall be made by the later of (i) the date that is 2½ months
after the end of the Participant’s first taxable year in which the Performance
Award is earned under the Plan and (ii) the date that is 2½ months after the end
of the Company’s first taxable year in which the Performance Award is earned
under the Plan, and such payment shall not be subject to any election by the
Participant to defer the payment to a later period.  The Committee may not
exercise discretion to increase any such amount payable in respect of a
Performance Award designed to comply with Section 162(m) of the Code.  The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
participant prior to the end of a performance period or settlement of
Performance Awards.
 
(f) Written Determinations.  All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award, and the
achievement of performance goals relating to Performance Awards shall be made in
writing in the case of any Award granted to a participant.  The Committee may
not delegate any responsibility relating to such Performance Awards.
14

--------------------------------------------------------------------------------


(g) Amendment.  The Committee may amend or modify the terms of any Performance
Award; provided, however, that with respect to any Award which is intended to
qualify for the performance-based exception to the limitation on deductibility
set forth in section 162(m) of the Code, no amendment to the Award shall be made
(a) more than 90 days after the commencement of the performance period to which
the performance goals relate; (b) after the lapse of 25% of the performance
period to which the performance goals relate; or (c) when the outcome of the
performance goals is not substantially uncertain.
 
(h) Change in Control.  In the event of a Change in Control, each share of
Performance Stock and each Performance Unit previously granted which is not then
immediately vested in full shall be immediately vested in full, all performance
goals shall be deemed to have been met to the fullest extent under the terms of
such grant and the performance periods shall immediately end, unless prior to
such Change in Control, the Committee shall determine that such vesting shall
not occur upon a Change in Control with respect to one or more outstanding
Performance Awards.
 
SECTION 10.
DIVIDEND EQUIVALENT RIGHTS

 
The Committee may grant a Dividend Equivalent Right, either as a component of
another Award or as a separate Award, and, in general, each such holder of a
Dividend Equivalent Right that is outstanding on a dividend record date for the
Company’s Common Stock shall be credited with an amount equal to the cash or
stock dividends or other distributions that would have been received had the
Shares covered by the Award been issued and outstanding on the dividend record
date, or such other amounts as the Committee may provide.  The terms and
conditions of the Dividend Equivalent Right shall be specified by the grant. 
Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional Shares (which
may thereafter accrue additional Dividend Equivalent Rights).  Any such
reinvestment shall be at the Fair Market Value at the time thereof.  Dividend
Equivalent Rights may be settled in cash or Shares, or a combination thereof, in
a single Payment or in installments.  A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other Award.  Any Dividend Equivalent Rights shall comply with the
requirements of Section 409A of the Code.
 
SECTION 11.
OTHER AWARDS

 
The Committee may grant to any eligible officer, employee or director other
forms of Awards based upon, payable in or otherwise related to, in whole or in
part, Shares if the Committee, in its sole discretion determines that such other
form of Award is consistent with the purposes and restrictions of the Plan.  The
terms and conditions of such other form of Award shall be specified by the
grant, including, but not limited to, the price, if any, and the vesting
schedule, if any.  To the extent that any such Award includes a vesting
schedule, except as may otherwise be required under Section 409A of the Code,
payment of such Award shall be made by the later of (i) the date that is 2½
months after the end of the Participant’s first taxable year in which the Award
is earned under the Plan and (ii) the date that is 2½ months after the end of
the Company’s first taxable year in which the Award is earned under the Plan,
and such payment shall not be subject to any election by the Participant to
defer the payment to a later period. Such Awards may be granted for no cash
consideration, for such minimum consideration as may be required by applicable
law or for such other consideration as may be specified by the grant.  Any such
Award shall comply with the requirements of Section 409A of the Code.
15

--------------------------------------------------------------------------------


SECTION 12.
NON-TRANSFERABILITY OF AWARDS.

 
A stock option shall not be transferable otherwise than by will or the laws of
descent and distribution, and a stock option may be exercised, during the
lifetime of the Optionee, only by the Optionee; provided, however, that with the
approval of the Committee, the agreement relating to any Award (including,
without limitation, a stock option) may provide that such Award may be
transferred to one or more members of the immediate family of the grantee of the
Award or to a trust for the benefit of such person or as directed under a
qualified domestic relations order.  Any attempted assignment, transfer, pledge,
hypothecation or other disposition of a stock option or other Award contrary to
the provisions hereof, or the levy of any execution, attachment or similar
process upon a stock option or other Award shall be null and void and without
effect.
 
SECTION 13.
COMPLIANCE WITH SECURITIES AND OTHER LAWS

 
In no event shall the Company be required to sell or issue Shares under any
Award if the sale or issuance thereof would constitute a violation of applicable
federal or state securities laws or regulations or a violation of any other law
or regulation of any governmental or regulatory agency or authority or any
national securities exchange.  As a condition to any sale or issuance of Shares,
the Company may place legends on Shares, issue stop transfer orders and require
such agreements or undertakings as the Company may deem necessary or advisable
to assure compliance with any such laws or regulations, including, if the
Company or its counsel deems it appropriate, representations from the person to
whom an Award is granted that he or she is acquiring the Shares solely for
investment and not with a view to distribution and that no distribution of the
Shares will be made unless registered pursuant to applicable federal and state
securities laws, or in the opinion of counsel of the Company, such registration
is unnecessary.
 
SECTION 14.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR REORGANIZATION

 
The value of an Award in Shares shall be adjusted from time to time as follows:
 
(a) In the event that at any time after the issuance of an Award, the
outstanding Shares are changed into or exchanged for a different number or kind
of shares or other securities of the Company by reason of a merger,
consolidation, recapitalization, reclassification, stock split, stock dividend,
extraordinary dividend, combination of shares or the like, the aggregate number
and class of securities available under the Plan and issued pursuant to any
outstanding Awards shall be equitably adjusted by the Committee.  Upon the
occurrence of any of the events described in the immediately preceding sentence,
and subject to any required action of the Board and the stockholders, in order
to ensure that after such event the Shares subject to the Plan and each
Participant’s proportionate interest shall be maintained substantially as before
the occurrence of such event, the Committee shall adjust (i) the number and type
of Shares of common stock of the Company or any Affiliate with respect to which
Awards may be granted under the Plan, (ii) the maximum number of Shares that may
be covered by Awards granted under the Plan during any period, (iii) the maximum
number of Shares that may be covered by Awards to any single individual during
any calendar year, (iv) the number of Shares subject to outstanding Awards, and
(v) the grant or exercise price with respect to an Award.  Such adjustment in an
outstanding Option shall be made (i) without change in the total price
applicable to the Option or any unexercised portion of the Option (except for
any change in the aggregate price resulting from rounding-off of Share
quantities or prices) and (ii) with any necessary corresponding adjustment in
exercise price per Share; provided, however, the Committee shall not take any
action otherwise authorized under this Section 14(a) to the extent that (i) such
action would cause (A) the application of Section 162(m) or 409A of the Code to
the Award or (B) create adverse tax consequences under Section 162(m) or 409A of
the Code should either or both of those Code sections apply to the Award or (ii)
materially reduce the benefit to the Participant without the consent of the
Participant.  The Committee’s determinations shall be final, binding and
conclusive with respect to the Company and all other interested persons.
16

--------------------------------------------------------------------------------


(b) Subject to any required action by stockholders, if the Company shall be the
surviving corporation in any Reorganization, merger or consolidation, each
outstanding Award shall pertain to and apply to the securities to which a holder
of the number of Shares subject to the Award would have been entitled, and if a
plan or agreement reflecting any such event is in effect that specifically
provides for the change, conversion or exchange of Shares, then any adjustment
to Shares relating to an Award hereunder shall not be inconsistent with the
terms of any such plan or agreement.
 
(c) In the event of a change in the Shares of the Company as presently
constituted, which is limited to a change of par value into the same number of
Shares with a different par value or without par value, the Shares resulting
from any such change shall be deemed to be the Shares within the meaning of the
Plan.
 
To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Board, whose determination
shall be final, binding and conclusive.
 
Except as hereinbefore expressly provided in the Plan, any person to whom an
Award is granted shall have no rights by reason of any subdivision or
consolidation of stock of any class or the payment of any stock dividend or any
other increase or decrease in the number of shares of stock of any class or by
reason of any dissolution, liquidation, reorganization, merger or consolidation
or spinoff of assets or stock of another corporation, and any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or exercise price of Shares subject to
an Award.
17

--------------------------------------------------------------------------------


The grant of an Award pursuant to the Plan shall not affect in any way the right
or power of the Company to make adjustments, reclassifications, Reorganizations
or changes of its capital or business structure or to merge or to consolidate or
to dissolve, liquidate or sell or transfer all or any part of its business or
assets.


SECTION 15.
AMENDMENT OR TERMINATION OF THE PLAN

 
15.1            Amendment of the Plan.  Notwithstanding anything contained in
the Plan to the contrary, all provisions of the Plan may at any time or from
time to time be modified or amended by the Board; provided, however, that no
Award at any time outstanding under the Plan may be modified, impaired or
canceled adversely to the holder of the Award without the consent of such
holder; and provided, further, that the Plan may not be amended without approval
by the holders of a majority of the Shares of the Company cast at a meeting of
the stockholders (a) to increase the maximum number of Shares subject to the
Plan, (b) to materially modify the requirements as to eligibility for
participation in the Plan, (c) to otherwise materially increase the benefits
accruing to persons to whom Awards may be made under the Plan, as amended, or
(d) if such approval is otherwise necessary, to comply with Rule 16b-3
promulgated under the Exchange Act, as amended, or to comply with any other
applicable laws, regulations or listing requirements, or to qualify, for an
exemption or characterization that is deemed desirable by the Board. 
Notwithstanding the foregoing, the Board may amend any Award without the consent
of the holder if the Board deems it necessary to avoid adverse tax consequences
to the holder under Section 409A of the Code.
 
15.2            Termination of the Plan.  Subject to the requirements of Section
409A of the Code, the Board may suspend or terminate the Plan at any time, and
such suspension or termination may be retroactive or prospective.  However, no
Award may be granted on or after April 22, 2014, the tenth anniversary of the
Effective Date of the Plan.  Termination of the Plan shall not impair or affect
any Award previously granted hereunder and the rights of the holder of the Award
shall remain in effect until the Award has been exercised in its entirety or has
expired or otherwise has been terminated by the terms of such Award.
 
SECTION 16.
AMENDMENTS AND ADJUSTMENTS TO AWARDS

 
Subject to Section 6.8, the Committee may amend, modify or terminate any
outstanding Award with the participant’s consent at any time prior to payment or
exercise in any manner not inconsistent with the terms of the Plan, including,
without limitation, (i) to change the date or dates as of which (A) an option
becomes exercisable or (B) a performance-based Award is deemed earned or (ii) to
cancel an Award and grant a new Award in substitution therefore under such
different terms and conditions as it determines in its sole and complete
discretion to be appropriate.  The Committee is also authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 14 hereof) affecting the Company, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent reduction
or enlargement of the benefits or potential benefits intended to be made
available under the Plan.  Any provision of the Plan or any agreement regarding
an Award to the contrary notwithstanding, the Committee may cause any Award
granted to be canceled in consideration of a cash payment or alternative Award
made to the holder of such canceled Award equal in value to the Fair Market
Value of such canceled Award.  The determinations of value under this Section 16
shall be made by the Committee in its sole discretion.  Any amendment or
adjustment to an Award shall comply with Section 409A of the Code.
18

--------------------------------------------------------------------------------


SECTION 17.
GENERAL PROVISIONS

 
17.1            No Limit on Other Compensation Arrangements.  Nothing contained
in the Plan shall prevent the Company from adopting or continuing in effect
other compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.
 
17.2            No Right to Employment.  The grant of an Award shall not be
construed as giving the recipient thereof the right to be retained in the employ
of the Company.  Further, the Company may at any time dismiss a participant in
the Plan from employment, free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or in any Award agreement.  No
officer, employee, director, participant or other person shall have any claim to
be granted any Award, and there is no obligation for uniformity or treatment of
officers, employees, directors, participants or holders or beneficiaries of
Awards.
 
17.3             GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE
PLAN AND ANY RULES AND REGULATIONS RELATING TO THE PLAN SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND.
 
17.4            Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any person or Award, or would disqualify the Plan or any Award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to applicable laws, or if it cannot be construed or
deemed amended without, in the sole determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
 
17.5            No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be paid or transferred in
lieu of any fractional Shares or whether such fractional Shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.
 
17.6            Headings.  Headings are given to the subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
 
17.7            Withholding.  The Company or any Affiliate is authorized to
withhold at the minimum statutory rate from any Award, from any payment due or
transfer made under any Award or under the Plan or from any compensation or
other amount owing to a Participant the amount (in any medium) of any applicable
taxes payable in respect of an Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under an Award or under the Plan and to take
such other action as may be necessary in the opinion of the Company to satisfy
all obligations for the payment of such taxes.
19

--------------------------------------------------------------------------------


17.8            Code Section 409A.  Notwithstanding any other provision of the
Plan to the contrary, any Award granted after December 31, 2004 is intended to
avoid application of Section 409A of the Code to the Award.
 
17.9            No Guarantee of Tax Consequences.  None of the Board, the
Company nor the Committee makes any commitment or guarantee that any federal,
state or local tax treatment will (or will not) apply or be available to any
person participating or eligible to participate hereunder.
 
17.10            Specified Employee under 409A.  Subject to any other
restrictions or limitations contained herein, in the event that a Specified
Employee (as defined under Section 409A) becomes entitled to a payment under the
Plan on account of a “Separation from Service” (as defined under Section 409A),
such payment shall not occur until the date that is six months plus one day from
the date of such Separation from Service.
 
 
20

--------------------------------------------------------------------------------